Appellee sued appellant in justice's court for $100, with interest thereon at the rate of 6 per cent. per annum from March 20, 1916, alleging in substance that it had parted with $100 to defendant's son by reason of a certain false representation made by defendant. The trial resulted In a verdict and judgment for plaintiff, and upon appeal to the county court judgment was again rendered in favor of plaintiff for $100 with interest thereon as prayed for. The defendant appealed, and presents a number of assignments of error In his brief, attacking the findings of fact and conclusions of law filed by the trial court, but such assignments of error do not appear in the transcript, and therefore cannot be considered. Peacock v. Moore, 125 S.W. 943; English v. Allen, 173 S.W. 1172.
No fundamental error appearing, the judgment must be affirmed.